67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace H. WEISS, Plaintiff--Appellant,v.Ronald E. JARMUTH;  Theron K. Fuller, Defendants--Appellees.
No. 95-1989.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Wallace H. Weiss, appellant pro se.
Richard Parker, Office of the United States Attorney, Alexandria, VA, For appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action wherein he alleged defamation, assault, and harassment.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court that there was not complete diversity of citizenship, and no basis for federal jurisdiction.  Weiss v. Jarmuth, No. CA-95-400-A (E.D. Va.  April 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.